Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        21-MAR-2022
                                                        11:10 AM
                                                        Dkt. 6 ODDP


                            SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      JUAN VIANEZ, Petitioner

                                  vs.

             CIRCUIT COURT OF THE FIRST CIRCUIT and
            CITY AND COUNTY OF HONOLULU, Respondents.


                          ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the petition for writ of

mandamus, filed on March 14, 2022, petitioner fails to

demonstrate that he is entitled to the requested extraordinary

relief from this court.    See Kema v. Gaddis, 91 Hawai#i 200, 204,

982 P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action).   Therefore,

          It is ordered that the petition for writ of mandamus is

denied.
          It is further ordered that the clerk of the appellate

court shall process the petition for writ of mandamus without

payment of the filing fee.

          DATED: Honolulu, Hawai#i, March 21, 2022.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2